___________

                                    No. 96-2748
                                    ___________

Doyle Ray Evans,                          *
                                          *
              Appellant,                  *
                                          *    Appeal from the United States
     v.                                   *    District Court for the
                                          *    Western District of Missouri.
United States of America,                 *
                                          *         [UNPUBLISHED]
              Appellee.


                                    ___________

                     Submitted:      January 24, 1997

                           Filed:   February 12, 1997
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

     Doyle Roy Evans appeals the district court's1 denial of his 28
U.S.C. § 2255 motion challenging the use of two Georgia burglary
convictions     as   predicate      felonies   for    an     18   U.S.C.   §   924(e)
enhancement.      We affirm.


     In 1991, Evans pleaded guilty to transporting a firearm in
interstate      commerce;    Evans     had    two    prior    Arkansas     burglary
convictions in addition to the two Georgia burglaries.                         In his
section 2255 motion, Evans argued his counsel was ineffective for
failing to object to the use of his Georgia burglary convictions to
enhance his sentence, because he stole from storage lockers located
in buildings he lawfully entered, and thus his convictions did not


     1
     The Honorable Russell G. Clark, United States District Judge
for the Western District of Missouri.
meet the "generic" definition of "burglary" in Taylor v. United
States, 495 U.S. 575, 599 (1990) (defining "burglary" as "any crime
. . . having the basic elements of unlawful or unprivileged entry
into, or remaining in, a building or structure, with intent to
commit a crime").       Without the Georgia convictions, Evans argued,
he lacked the three predicate felonies necessary for a section
924(e) enhancement.


     After the district court summarily denied Evans's motion, we
reversed     and    remanded     because        the     Georgia      statute    defined
"burglary" more broadly than the "generic" definition in Taylor,
and the district court had not examined the charging papers to
determine whether Evans specifically pleaded guilty to a "generic"
burglary.    See Evans v. United States, No. 95-2595, 1995 WL 753905,
at *1-2 (8th Cir. Dec. 21, 1995) (unpublished per curiam).                          On
remand, after the government submitted the indictments for the
Georgia     convictions,     the    district       court     again    denied    Evans's
section 2255 motion without an evidentiary hearing.                      Evans timely
appealed.


     We review de novo the district court's denial of Evans's
section 2255 motion and, as it was denied without an evidentiary
hearing,     will   affirm     only     if   the      motion,   files,    and   record
conclusively show Evans was not entitled to relief.                       See United
States v. Duke, 50 F.3d 571, 576 (8th Cir.), cert. denied, 116 S.
Ct. 224 (1995).       Even though the Georgia statute's definition of
burglary     is    broader   than       Taylor's      "generic"      definition,   the
indictments for the Georgia convictions show that Evans pleaded
guilty to burglary within the Taylor definition:                      the indictments
indicate Evans was charged with "unlawfully" entering others'
"building[s]"       described      as   storage       bins   and     mini-warehouses.
Evans's guilty pleas to these indictments preclude him from now
arguing he did not unlawfully enter a building.                    Cf. United States

                                          -2-
v. DeMint, 74 F.3d 876, 877 (8th Cir.) (per curiam), cert. denied,
117 S. Ct. 364 (1996).




                               -3-
     Consequently,   Evans's   counsel      was   not   constitutionally
ineffective for failing to object to the use of the Georgia
convictions as predicate offenses for a section 924(e) enhancement.
See Strickland v. Washington, 466 U.S. 668, 687, 694 (1984); cf.
Woodall v. United States, 72 F.3d 77, 80 (8th Cir. 1995).          We do
not address Evans's argument, first raised on remand, that one of
his Georgia convictions was uncounseled.      See Pearson v. Norris, 94
F.3d 406, 409-10 (8th Cir. 1996).      Accordingly, we affirm.


     A true copy.


          Attest:


               CLERK,   U.S.   COURT   OF   APPEALS,    EIGHTH   CIRCUIT.




                                 -4-